Citation Nr: 1018131	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg bite.

2.  Entitlement to service connection for tremors or a 
disability manifested by tremors.

3.  Entitlement to service connection for an acquired eye 
disorder, to include loss of visual acuity.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in April 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A travel Board hearing was held before a Veterans Law Judge 
(VLJ) in Chicago, Illinois in July 2006.  The VLJ who took 
the Veteran's testimony at that hearing subsequently issued 
the April 2007 Board decision which remanded the issues on 
appeal.  That VLJ has since left the Board.  The Veteran was 
informed of this in an April 2010 letter and given the 
opportunity to have another Board hearing.  He responded 
within 30 day and stated that he wanted to appear at a 
hearing before a VLJ at the RO.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a hearing before the Board 
at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


